DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of U.S. Patent No. 10,818,552, hereafter ’52 in view of U.S. Pat. Pub. 2013/0344683, hereafter ’83.
Regarding claim 1, ’52 discloses (claim 1) 
a method of dicing a substrate, the method comprising:
providing a plasma process chamber having a plasma source;
providing a work piece support within the plasma process chamber;
providing the substrate;
placing the substrate onto a support film on a frame to form a work piece;
placing the work piece onto said work piece support;
generating a plasma from the plasma source in the plasma process chamber;
exposing at least a portion of the support film that is not overlapped by the substrate to the generated plasma;
generating a byproduct from the exposed portion of the support film; and
processing the work piece using the generated plasma and the byproduct generated from the exposed portion of the support film.
’52 fails to explicitly disclose:
the exposing at least the portion of the support film that is not overlapped by the substrate to the generated plasma while a cover ring is positioned above the frame of the work piece.
However, ’83 discloses (Fig. 19)
the exposing at least the portion of the support film [300] that is not overlapped by the substrate [100] to the generated plasma [plasma] while a cover ring [660] is positioned above the frame [310] of the work piece [300], [310].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use cover ring of ’83 in the process of ’52, because ’83 teaches (par. [0085]) the use of a cover ring to protect the frame from plasma damage.
Regarding claims 2-8, ’52 in view of ’83 discloses everything as applied above. Claim 2-8, which are identical to corresponding claims 2-8 of ’52, are further disclosed by ’52.
Regarding claim 9, ’52 discloses (claim 9)
a method of dicing a substrate, the method comprising:
providing a plasma process chamber having a plasma source;
providing a work piece support within the plasma process chamber;
providing the substrate;
placing the substrate onto a support film on a frame to form a work piece;
placing the work piece onto said work piece support;
generating a plasma from the plasma source in the plasma process chamber;
exposing at least a portion of the support film that is not overlapped by the substrate to the generated plasma;
generating a byproduct from the exposed portion of the support film;

etching a surface of the substrate of the work piece using the generated plasma to remove material from the surface of the substrate and provide exposed surfaces; and
depositing a passivation layer comprising the byproduct generated from the support film that is exposed to the generated plasma onto the surfaces that were exposed in the etching step.
’52 fails to explicitly disclose:
the exposing at least the portion of the support film that is not overlapped by the substrate to the generated plasma while a cover ring is positioned above the frame of the work piece.
However, ’83 discloses (Fig. 19)
the exposing at least the portion of the support film [300] that is not overlapped by the substrate [100] to the generated plasma [plasma] while a cover ring [660] is positioned above the frame [310] of the work piece [300], [310].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use cover ring of ’83 in the process of ’52, because ’83 teaches (par. [0085]) the use of a cover ring to protect the frame from plasma damage.
Regarding claims 10-17, ’52 in view of ’83 discloses everything as applied above. Claim 10-17, which are identical to corresponding claims 10-17 of ’52, are further disclosed by ’52.
Regarding claim 18, ’52 discloses (claim 18) a method of dicing a substrate, the method comprising:
providing a plasma process chamber having a plasma source;
providing a work piece support within the plasma process chamber;
providing the substrate;
placing the substrate onto a support film on a frame to form a work piece;
placing the work piece onto said work piece support;

generating a plasma from the plasma source in the plasma process chamber;
exposing at least a portion of the support film that is not overlapped by the substrate to the generated plasma;
generating a byproduct from the exposed portion of the support film; and
etching a surface of the substrate of the work piece using a plasma etch gas and the byproduct generated from the support film that is exposed to the generated plasma to remove material from the surface of the substrate and provide exposed surfaces.
’52 fails to explicitly disclose:
the exposing at least the portion of the support film that is not overlapped by the substrate to the generated plasma while a cover ring is positioned above the frame of the work piece.
However, ’83 discloses (Fig. 19)
the exposing at least the portion of the support film [300] that is not overlapped by the substrate [100] to the generated plasma [plasma] while a cover ring [660] is positioned above the frame [310] of the work piece [300], [310].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use cover ring of ’83 in the process of ’52, because ’83 teaches (par. [0085]) the use of a cover ring to protect the frame from plasma damage.
Regarding claims 19-25, ’52 in view of ’83 discloses everything as applied above. Claim 19-25, which are identical to corresponding claims 19-25 of ’52, are further disclosed by ’52.
Regarding claim 26, ’52 discloses (claim 26)
a method of dicing a substrate, the method comprising:
providing a plasma process chamber having a plasma source;
providing a work piece support within the plasma process chamber;

providing the substrate;
placing the substrate onto a support film on a frame to form a work piece;
placing the work piece onto said work piece support;
generating a plasma from the plasma source in the plasma process chamber;
exposing at least a portion of the support film that is not overlapped by the substrate to the generated plasma;
processing the work piece using the generated plasma; monitoring a support film composition during the processing step; detecting a change in the support film composition during the processing step; and modifying the work piece processing step based on the detection step. 
’52 fails to explicitly disclose:
the exposing at least the portion of the support film that is not overlapped by the substrate to the generated plasma while a cover ring is positioned above the frame of the work piece.
However, ’83 discloses (Fig. 19)
the exposing at least the portion of the support film [300] that is not overlapped by the substrate [100] to the generated plasma [plasma] while a cover ring [660] is positioned above the frame [310] of the work piece [300], [310].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use cover ring of ’83 in the process of ’52, because ’83 teaches (par. [0085]) the use of a cover ring to protect the frame from plasma damage.

Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection. The Examiner agrees that the amendment overcomes a statutory double patenting rejection. However, a non-statutory obviousness type double patenting rejection is still applicable without a valid terminal disclaimer, as applied above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR V BARZYKIN/               Examiner, Art Unit 2817                                                                                                                                                                                         	/PHAT X CAO/               Primary Examiner, Art Unit 2817